Citation Nr: 0013277	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for postpolio syndrome.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to July 
1971, and from September 1975 to October 1975.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
appellant had polio prior to each period of service.

2.  Any increase in severity of postpolio syndrome during 
each period of service was due to the natural progress of the 
disease.


CONCLUSIONS OF LAW

1.  Polio clearly and unmistakably preexisted active service 
and the presumption of soundness at entry is rebutted as to 
each period of active service.  38 U.S.C.A. § 1111 (West 
1991).

2.  Postpolio syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a September 1997 rating decision that 
denied service connection for postpolio syndrome.  The appeal 
was remanded by the Board in July 1998 to obtain an 
additional medical opinion and in July 1999 in order for the 
RO to review evidence.

The appellant contends that service connection for postpolio 
syndrome is warranted.  He claims that he was accepted into 
the military with a documented history of polio as a child.  
The stress fractures he developed in service were due to weak 
ankles and secondary to polio.  He has now been diagnosed 
with postpolio syndrome.  He was accepted into service with a 
known condition that was made worse during service and 
continues to worsen.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The appellant has not alleged that postpolio syndrome was 
incurred in combat, therefore the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) do not apply.


I. Presumption of soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health. See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled in to service 
except as to defects, infirmities or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed 
prior thereto.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 
1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (1999).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).

A history of polio as an infant was noted in a May 1969 
consultation, however polio was not noted as a disease or 
disability on the entrance examinations performed in August 
1969 and May 1975 respectively for each period of service.  
Therefore, the Board finds that polio was not noted at entry, 
and the presumption of sound condition attaches.  

However, the presumption of soundness at entry for each 
period of service is rebutted by clear and unmistakable 
evidence.  The history of preservice polio noted in May 1969 
in addition to the VA examination and private medical opinion 
that the appellant had polio prior to active service is clear 
and unmistakable evidence of preexisting polio and rebuts the 
presumption of soundness at entry.  Furthermore the Board 
notes that it is the appellant's position that he had polio 
as a child.  The Court has clearly established that the 
veteran's own admissions of a preservice history will 
constitute clear and unmistakable evidence of a preservice 
defect, infirmity or disorder.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).  The Board finds that the appellant's own 
statements in addition to the medical opinions constitutes 
clear and unmistakable evidence and rebuts the presumption of 
soundness for each period of active service. 

II. Presumption of aggravation

When a condition is properly found to have been preexisting 
(either because it was noted at entry or because 
preexistence was demonstrated by clear and unmistakable 
evidence), the presumption of aggravation provides:  'A 
preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999); 
Crowe v. Brown, 7 Vet. App. 238 (1994).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (1999).

Postpolio syndrome was not identified in service.  The 
appellant incurred stress fractures in the left knee and 
both feet in service and is service-connected for calcaneal 
stress fractures of both the right and left foot and a 
stress fracture of the left knee with left tibial stress 
syndrome.  

Postpolio syndrome was identified in VA Medical Center 
records in March 1996.  In a December 1996 letter, Dr. D. 
indicated that the appellant had been his employee for 10 
years.  The appellant discussed his increasing problem over 
the prior 4 or 5 years with foot pain that began in service 
and increasing weakness and fatigue of both lower 
extremities.  Dr. D. reviewed the appellant's medical 
records from service and noticed that the appellant had 
informed an examiner of his history of polio as a child.  It 
was the doctor's opinion that the appellant had postpolio 
syndrome.

A VA examination was conducted in April 1997.  The examiner 
reviewed the claims folder and VA Medical Center records.  
The appellant reported that he had poliomyelitis as a child 
with fairly good recovery.  He had problems throughout his 
enlistment period with pain in his lower extremities, easy 
fatigue and an inability to function well at physical 
activities that involved the lower extremities.  He was seen 
for muscular pain in his lower extremities in service, and 
developed stress fractures in the left knee and both heels.  
Over the prior 4 to 5 years he developed progressive fatigue 
and weakness in the lower extremities associated with 
intermittent pain.  He developed an inversion of his right 
foot.  On examination he demonstrated decreased strength in 
the quadriceps femoris and hamstring muscles.  The examiner 
concluded that the symptoms, findings and history were 
consistent with postpolio syndrome.  In his opinion, the 
appellant had symptoms of this while in service between 1969 
and 1971.  He had an escalation of the evolution of the 
symptoms of the prior 4 to 5 years.

The case was returned to the same VA examiner in August 1998 
for additional clarification.  The examiner opined that the 
leg pain and stress fractures experienced in service were 
manifestations of muscular weakness of the lower extremities 
resulting from postpolio syndrome.  Postpolio syndrome 
represented a progressive, continued loss of motor neurons 
following resolution of acute poliomyelitis.  This was not 
experienced by all individuals who were afflicted with 
poliomyelitis.  The time of onset and the natural history of 
postpolio syndrome had never been clearly defined.  For this 
particular individual, it appeared that he had symptoms 
consistent with postpolio syndrome at the time of his 
induction into the military, with natural progression of 
these symptoms while he was in the military.  Since this is 
a progressive condition, one would expect to see progression 
over the 2-year period the appellant was in the military.  
The effect of physical activity on postpolio syndrome had 
never been clearly defined scientifically.  While there was 
no conclusive scientific evidence that physical activity 
worsened postpolio syndrome, some clinicians advised against 
rigorous physical activity.  This patient's symptoms and 
course of disease were consistent with what is now accepted 
as the natural history of postpolio syndrome.

In April 1999, Dr. D. indicated that he had continued to 
follow the appellant in reference to postpolio syndrome.  
The appellant notified the military at entry that he had 
polio as a child.  The records showed that symptoms began 
and were made worse during his initial training.  In the 
last 10 years, the problems including muscle weakness, pain 
and fatigue had become progressively worse.  

In September 1999, Dr. D. provided an update.  The appellant 
had increasing problems with his legs due to pain, weakness 
and fatigue.  The records showed the appellant had polio as 
an infant, recovered, and began having symptoms of postpolio 
syndrome while in service in 1969.  Since that time he had a 
very obvious progression in his postpolio syndrome.  The 
progression continued to that date and it would worsen as 
the appellant got older.  The doctor opined that it was 
unlikely the appellant would be able to maintain significant 
employment.  It was his opinion that his progressive 
disability began while in service.

The appellant submitted copies of articles from medical 
journals discussing postpolio syndrome.  

Based on this evidence, the Board finds that preexisting 
postpolio syndrome underwent an increase in severity during 
service.  Therefore, the presumption of aggravation attaches, 
and the appellant's claim for service connection for 
postpolio syndrome is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible. 

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center and 
private treatment sources.  A VA examination was conducted in 
April 1997 and addition medical opinion was obtained in 
August 1998.  Furthermore, there is no indication from the 
appellant that there is outstanding evidence which would be 
relevant to this claim.

Once the presumption of aggravation attaches, the Board next 
considers whether there is clear and unmistakable evidence 
(obvious or manifest) that rebuts the presumption.  This 
includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).

In regard to stress fractures, service connection has been 
granted.  The appellant claimed service connection for 
postpolio syndrome.  The VA examiner in 1997 documented 
complaints of pain and fatigue in service with an escalation 
of symptomatology in the five years preceding the 
examination.  In 1998, the VA examiner that the symptoms in 
service were manifestations of postpolio syndrome, that it 
was a progressive disease, and specifically for this 
appellant, there was a natural progression of the symptoms 
while he was in the military.  His symptoms and course of the 
disease was consistent with what was known and accepted.

In April 1999, Dr. D. wrote that the symptoms began and 
became worse during training and had progressed over the 
prior 10 years.  In September 1999, he wrote that the 
appellant underwent an obvious progression of postpolio 
syndrome that began in service, continued and got worse over 
time.  He characterized the condition as causing 
"progressive disability."  The Board accepts these 
opinions, however the issue is whether any increase in 
severity is due to the natural progress of the disease.  Dr. 
D. opinions do not state that the progression of postpolio in 
service was due to other than the natural progress of the 
disease, he indicates only that the disease is progressive.  
We accept this opinion.

The medical articles submitted in support of the claim, 
although not pertaining specifically to this appellant, 
discuss the syndrome as involving post-polio onset of 
increasing fatigue, weakness and pain.  The medical evidence 
establishes that the progression of the disease involves a 
progressive increase in pain, fatigue and weakness in the 
affected limbs.  However, the document does not distinguish 
natural progress from other forms of an increase in severity.

The appellant's lay statements are competent only when they 
regard features or symptoms of injury or illness, but may not 
be relied upon for establishing a medical diagnosis, be that 
a current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
Although the appellant is competent to describe his symptoms, 
he lacks the medical training and expertise to offer 
competent evidence of aggravation of the preexisting 
condition.  Routen v. Brown, 10 Vet. App. 183 (1997).

Based on the foregoing evidence, the Board concludes that 
clear and unmistakable evidence that the increase in 
disability during service was due to the natural progress of 
postpolio syndrome, and therefore the presumption of 
aggravation is rebutted.  The private medical opinion does 
not address the issue of whether the increase was due to the 
natural progress of the disease, but does provide evidence of 
the progressive nature of the condition.  The VA examiner's 
opinion in August 1998 is directly on point, and is based on 
a prior examination and review of the entire record.  It is 
probative evidence that the increase in disability from 
postpolio syndrome in service was due to the natural progress 
of the disease.  The appellant's own opinion is not competent 
evidence.  The medical articles submitted in support of the 
claim although not specific to this appellant, support the VA 
examiner's conclusion that the natural progress of this 
disease involves increasing fatigue, pain and weakness.  
Therefore, the evidence that the increase in severity during 
service was due to the natural progress of postpolio syndrome 
is clear and unmistakable.  Clear and unmistakable evidence 
has been presented that rebuts the presumption of 
aggravation.  The preponderance of the evidence (and the 
clear and unmistakable evidence) is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Stated differently, the veteran was entitled to consideration 
of two presumptions; the presumption of soundness and the 
presumption of aggravation for each period of service.  Each 
presumption was rebutted by clear and unmistakable evidence 
consisting of a medical opinion(s) after review of the 
record.  The examiners were unanimous that polio preexisted 
service.  The examiners were unanimous that there was an 
increase in severity during service.  However, only one 
examiner addressed whether the progression during service was 
due to natural progress.  His opinion was clear, unequivocal 
and unmistakable.  Furthermore, his opinion was far more than 
a mere transcription of history.  Therefore, this case is 
distinguishable from Miller v. West, 11 Vet. App. 345 (1998).  
Although Gahman v. West, 13 Vet. App. 148 (1999) was 
withdrawn, we adopt the reasoning of that decision as our 
own, but do not use Gahman as any precedential value.  


ORDER

Service connection for postpolio syndrome is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

